DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	This is in response to communication filed on 5/31/22 in which claims 1-22 are pending.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10129305. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same invention of receiving information of another user equipment.

10129305
17/222037
1. A method for implementing information sharing, implemented by a second mobile device, comprising: receiving shared information from a first mobile device, wherein the shared information comprises an operation parameter of an application of the first mobile device and location information of the application which indicates a location for the application to be displayed on a display of the second mobile device; 

determining whether the second mobile device has the application installed; downloading and installing the application when determining that the second mobile device does not have the application installed;

 placing and displaying the application on a location of the display of the second mobile device according to the location information; loading the operation parameter on the application such that the second mobile device traces a status of the application of the first mobile device on the second mobile device; 

and displaying information associated with the operation parameter on the location of the display of the second mobile device, wherein the first mobile device displays a set of content corresponding to the application on a display of the first mobile device, and wherein the second mobile device displays the same set of content corresponding to the application on the display of the second mobile device.
1. A first mobile terminal, comprising: a display; a processor coupled to the display; and a memory coupled to the processor and storing instructions which, when executed by the processor, cause the first mobile terminal to: 
receive an operation parameter of an application of a second mobile terminal and location information corresponding to the application of the second mobile terminal, wherein the location information indicates a location on the display for the application to be displayed on the first mobile terminal; install the application; load the operation parameter on the application; 











display an icon of the application on the location according to the location information; and display the operation parameter on the display of the first mobile terminal, wherein the displayed operation parameter is the same as information displayed on the second mobile terminal.


It would have been obvious to one with ordinary skill in the art to omit the limitation “placing and displaying the application on a location of the display of the second mobile device according to the location information; loading the operation parameter on the application such that the second mobile device traces a status of the application of the first mobile device on the second mobile device” from the present claimed invention in order to broaden the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 9-10, 12-17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2013/0124619 to Steakley in view of U.S. Publication No. 2014/005540 to Ye et al.

a. 	AS per claim 1, Steakley teaches a first mobile terminal, comprising: a display; a processor coupled to the display; and a memory coupled to the processor and storing instructions which, when executed by the processor, cause the first mobile terminal to: receive an operation parameter of an application of a second mobile terminal and location information corresponding to the application of the second mobile terminal, wherein the location information indicates a location on the display for the application to be displayed on the first mobile terminal (See paragraph [0060], The device then retrieves sharing preferences from the selected application (706) and creates an application package based on the retrieved preferences that includes metadata associated with the selected application and a unique identifier associated with the sharing device, wherein the sharing preferences determine whether the application package further includes one of a full copy of the application, a limited shared copy of the application, or an application seed uniquely identifying the selected application on a server (708)); install the application (See paragraph [0053]); load the operation parameter on the application (See paragraph [00; display an icon of the application on the location according to the location information  (See paragraph [0069]); and display the operation parameter on the display of the first mobile terminal, wherein the displayed operation parameter is the same as information displayed on the second mobile terminal  (See paragraph [0050 and 0069]).  However, Steakley et al fails to teach wherein the location information comprises coordinate information.
	Ye et al teaches wherein the location information comprises coordinate information (See paragraph [0054]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Ye et al in the claimed invention of Steakley in order to provide an electronic apparatus capable of communicating with external device(s) of various types of operating systems while preserving a relatively light hardware structures to provide a highly portable and interactive devices to users (See paragraph [0008]).

b.	As per claim 12, Steakley teaches a system for sharing information, comprising: a first mobile terminal; and a second mobile terminal, wherein the first mobile terminal is configured to: receive an operation parameter of an application of the second mobile terminal and location information corresponding to the operation parameter of the application, wherein the location information indicates a location for the application to be displayed on a first display of the first mobile terminal (See paragraph [0060], The device then retrieves sharing preferences from the selected application (706) and creates an application package based on the retrieved preferences that includes metadata associated with the selected application and a unique identifier associated with the sharing device, wherein the sharing preferences determine whether the application package further includes one of a full copy of the application, a limited shared copy of the application, or an application seed uniquely identifying the selected application on a server (708)); install the application (See paragraph [0053]); load the operation parameter on the application; display an icon of the application on the location of the first display of the first mobile terminal according to the location information  (See paragraph [000069]); display the operation parameter on the first display of the first mobile terminal, wherein the displayed operation parameter is the same as information displayed on the second mobile terminal, and wherein the second mobile terminal is configured to: send the operation parameter of the application and location information corresponding to the operation parameter to the first mobile terminal  (See paragraph [0069]); display an icon of the application on a location of a second display of the second mobile terminal (See paragraph [0069]); and display information associated with the operation parameter on the location of the second display, wherein the displayed operation parameter is the same as the information displayed on the first mobile terminal (See paragraph [0050 and 0069]).  However, Steakley fails to teach wherein the location information comprises coordinate information.
	Ye et al teaches wherein the location information comprises coordinate information (See paragraph [0054]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Ye et al in the claimed invention of Steakley in order to provide an electronic apparatus capable of communicating with external device(s) of various types of operating systems while preserving a relatively light hardware structures to provide a highly portable and interactive devices to users (See paragraph [0008]).


c.	AS per claim 16, Steakley teaches a method implemented by a first mobile terminal, wherein the method comprises: receiving an operation parameter of an application of a second mobile terminal and location information corresponding to the operation parameter of the application, wherein the location information indicates a location for the application to be displayed on a display of the first mobile terminal (See paragraph [0060], The device then retrieves sharing preferences from the selected application (706) and creates an application package based on the retrieved preferences that includes metadata associated with the selected application and a unique identifier associated with the sharing device, wherein the sharing preferences determine whether the application package further includes one of a full copy of the application, a limited shared copy of the application, or an application seed uniquely identifying the selected application on a server (708)); install the application  (See paragraph [0063]); load the operation parameter on the application  (See paragraph [0069]); display an icon of the application on the location of the display of the first mobile terminal according to the location information (See paragraph 0069]); and display the operation parameter on the display of the first mobile terminal, wherein the displayed operation parameter is the same as information displayed on the second mobile terminal  (See paragraph [0050 and 0069]).  However, Steakley fails to teach wherein the location information comprises coordinate information.
	Ye et al teaches wherein the location information comprises coordinate information (See paragraph [0054]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Ye et al in the claimed invention of Steakley in order to provide an electronic apparatus capable of communicating with external device(s) of various types of operating systems while preserving a relatively light hardware structures to provide a highly portable and interactive devices to users (See paragraph [0008]).

d. 	As per claims 2 and 17, Steakley teaches the claimed invention as described above. Furthermore, Steakley teaches wherein the instructions further cause the first mobile terminal to directly receive the operation parameter of the application from the second mobile terminal through a network (See paragraph [0063]).  

e. 	As per claim 3, Steakley teaches the claimed invention as described above.  Furthermore, Steakley teaches wherein the instructions further cause the first mobile terminal to receive the operation parameter of the application from a server through a network (See paragraph [0014 and 0038-0039]).  

f. 	As per claims 4 and 14, Steakley teaches the claimed invention as described above.  Furthermore, Steakley teaches wherein the instructions further cause the first mobile terminal to: determine whether the application is installed on the first mobile terminal; and install the application after determining that the first mobile terminal does not have the application installed (See paragraph [0053]).  

g. 	As per claims 5, 15 and 19, Steakley teaches the claimed invention as described above.  Furthermore, Steakley wherein the instructions further cause the first mobile terminal to download and install the application while downloading the operation parameter of the application (See paragraph [0038-0039 and 0053]).  

h. 	As per claim 9, Steakley teaches the claimed invention as described above.  However, Steakley fails to teach wherein the instructions further cause the first mobile terminal to: receive an updated operation parameter corresponding to the application from the second mobile terminal (See paragraph 0052-0053]); load the updated operation parameter on the application of the first mobile terminal; and display the updated operation parameter on the location of the display of the first mobile terminal (See paragraph [0053]).  

i. 	As per claim 10, Steakley teaches the claimed invention as described above.  Furthermore, Steakley teaches further comprising a plurality of desktops, wherein the location information comprises a desktop identifier for identifying one of the plurality of desktops for the operation parameter of the application to be displayed on the first mobile terminal (See paragraph [0036, 0038, 0063, 0068]).  

j. 	AS per claim 13, Steakley teaches the claimed invention as described above. Furthermore, Steakley teaches wherein the first mobile terminal is further configured to: receive an updated operation parameter corresponding to the application from the second mobile terminal (See paragraph [0063]); load the updated operation parameter on the application in the first mobile terminal (See paragraph [0063]); and display information associated with the updated operation parameter on the location of the display of the first mobile terminal, and wherein the second mobile terminal is further configured to: send the updated operation parameter corresponding to the application to the first mobile terminal  (See paragraph [0052-0053]); and display the updated operation parameter on the location of the display of the second mobile terminal, wherein the information of the application is the same as the information displayed on the first mobile terminal  (See paragraph [0063]).  


7.	Claims 6, 8, 11, 18, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable U.S. Publication No. 2013/0124619 to Steakley in view of U.S. Publication No. 2014/005540 to Ye et al as applied to claim 1, 12 and 16 above, and further in U.S. Publication No. 2014/0129637 to Rohrs et al.

a. 	As per claim 6, Steakley in view of Ye et al teaches the claimed invention as described above.  However, Steakley fails to teach wherein the application comprises a weather widget, and wherein the operation parameter comprises time information, weather information, or region information that is loaded on the weather widget.  
	Rohrs et al teaches wherein the application comprises a weather widget, and wherein the operation parameter comprises time information, weather information, or region information that is loaded on the weather widget (See paragraph [0032-0037]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Rohrs in the claimed invention of Steakley in view of Ye et al in order to facilitate sharing of gadgets among multiple users (See paragraph [0008]).

b. 	As per claim 8, Steakley in view of Ye et al teaches the claimed invention as described above.  However, Steakley fails to teach wherein application comprises a music widget, and the operation parameter indicates a singer of a song, an album name of the song, or a genre of the song.  
	Rohrs et al teaches wherein application comprises a music widget, and the operation parameter indicates a singer of a song, an album name of the song, or a genre of the song (See paragraph [0006]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Rohrs in the claimed invention of Steakley in view of Ye et al in order to facilitate sharing of gadgets among multiple users (See paragraph [0008]).

c.	As per claims 11 and 20, Steakley teaches the claimed invention as described above.  However, Steakley fails to teach wherein the application is a widget.  
	Rohrs et al teaches wherein the application is a widget (See paragraph [0032]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Rohrs in the claimed invention of Steakley in view of Ye et al in order to facilitate sharing of gadgets among multiple users (See paragraph [0008]).

d. 	As per claim 18, Steakley teaches the claimed invention as described above.  However, Steakley fails to teach wherein the instructions further cause the first mobile terminal to: determine whether the first mobile terminal has the application installed; and install the widget when the first mobile terminal does not have the widget installed.  
	Rohrs et al teaches wherein the instructions further cause the first mobile terminal to: determine whether the first mobile terminal has the application installed; and install the widget when the first mobile terminal does not have the widget installed (See paragraph [0022 and 0036]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Rohrs in the claimed invention of Steakley in view of Ye et al in order to facilitate sharing of gadgets among multiple users (See paragraph [0008]).

8.	Claim 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2013/0124619 to Steakley in view of U.S. Publication No. 2014/005540 to Ye et al as applied to claim 1, 12 and 16 above, and further in view U.S. Publication No. 2016/0005047 to Polizotto.

a. 	As per claims 7, Steakley teaches the claimed invention as described above.  However, Steakley fails to teach wherein the application comprises a music widget, and wherein the operation parameter comprises ID3 information.  
	Polizotto teaches wherein the application comprises a music widget, and wherein the operation parameter comprises ID3 information (See paragraph [0041]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Polizotto in the claimed invention of Steakley in order to identify information in MP3 format.

9.	Claims 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2013/0124619 to Steakley in view of U.S. Publication No. 2014/005540 to Ye et al as applied to claim 1 above, and further in view of U.S. Publication No. 2010/0313249 to Castleman.
a. 	As per claim 23, Steakley in view of Ye et al teaches the claimed invention as described above.  However, Steakley in view of Ye et al fails to teach wherein the coordinate information comprises an absolute coordinate.  
	Castleman teaches wherein the coordinate information comprises an absolute coordinate (See paragraph [0137]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Castleman in the claimed invention of Steakley in view of Ye in order to transfer a full set of data set that describes the images.

b.	As per claim 24, Steakley in view of Ye et al teaches the claimed invention as described above.  However, Steakley in view of Ye et al fails to teach wherein the coordinate information comprises a relative ratio.
	Castleman teaches wherein the coordinate information comprises a relative ratio (See paragraph [0137]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Castleman in the claimed invention of Steakley in view of Ye in order to transfer a full set of data set that describes the images.

Conclusion

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444